Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June 2022 has been entered.

Status of Claims
Claims 1-5, 10-15, and 21-24 are pending.

Claim Objections
In view of the amendments to the claims, the previous claim objections are hereby withdrawn.
The claims are newly objected to as follows.
Claim 23 is objected to because of the following informality: in line 4, the equation Y=(4D/W2) * X2 – D should be changed to Y=(4D/W2) * X2 – D (See paragraph [0076] of the present specification). The examiner notes that in lieu of the exponent being in superscript a caret may be used (e.g. W^2).
Claim 24 is objected to because of the following informality: in line 4, the equation Y=(4D/W2) * X2 – D should be changed to Y=(4D/W2) * X2 – D (See paragraph [0076] of the present specification). The examiner notes that in lieu of the exponent being in superscript a caret may be used (e.g. W^2).

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejections under 35 USC 112(b) of claims 1-5 and 10-15 are hereby withdrawn.
Claims 8-9 and 18-20 are canceled, therefore the previous rejections under 35 USC 112(b) of those claims are moot.

Response to Arguments
Applicant’s arguments, see page 7 of the remarks, filed 27 June 2022, with respect to the rejections of claims 1 and 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Takeda (US 2018/0180786), Ohno et al. (WO 2013/046921) of record, and Song et al. (US 2009/0273728) of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10-15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 2018/0180786) (hereafter Takeda), in view of Ohno et al. (WO 2013/046921) of record (hereafter Ohno) and Song et al. (US 2009/0273728) of record (hereafter Song).
Regarding claim 1, Takeda discloses a polarizing plate (see at least the abstract) comprising: a transparent substrate that is transparent to light in a used wavelength band (see at least Fig. 4 and paragraph [0051], where 10 is a transparent substrate); grid-shaped protrusions arranged on the transparent substrate at a pitch shorter than the wavelength of the light in the used band, extending in a predetermined direction (see at least Fig. 4 and paragraph [0008], where 11 are the grid-shaped protrusions), and having a reflective layer and a reflection suppressing layer in this order (see at least Fig. 4 and paragraph [0008], where reflection layer 13 is a reflective layer and absorption layer 15 is a reflection suppressing layer); and groove which is recessed between the grid-shaped protrusions and whose width in a direction orthogonal to the predetermined direction is reduced in a depth direction (see at least Fig. 4 and paragraphs [0008] and [0011], where the groove is the space between the grid-shaped protrusions 11 and the width of the groove is reduced in a depth direction due to the tapering of both the grid tip 17 and the trapezoidal shape of the pedestal 12), wherein the reflection suppressing layer includes a light absorbing material (see at least paragraph [0018]), and the reflection suppressing layer width in a direction orthogonal to the predetermined direction becomes smaller toward the tip side (see at least Fig. 4 and paragraph [0011], where the grid tip 17, which includes the absorption layer 15, has a tapered shape).
Takeda does not specifically disclose that the width of the groove is reduced to zero in a depth direction.
However, Ohno teaches a polarizing plate (see at least Figs. 4 and 5 and paragraph [0018]) comprising: a transparent substrate that is transparent to light in a used wavelength band (see at least Figs. 4 and 5 and paragraph [0033], where 11 is the transparent substrate); grid-shaped protrusions arranged on the transparent substrate at a pitch shorter than the wavelength of the light in the used band (see at least Figs. 4 and 5 and paragraphs [0032] and [0067]), extending in a predetermined direction (see at least Figs. 4 and 5), and having a reflective layer (see at least Figs. 4 and 5 and paragraph [0032], where metal layer 13 is a reflective layer) and a reflection control layer (see at least Figs. 4 and 5 and paragraph [0032], where second dielectric layer 14 is a reflection control layer) ; and a groove which is recessed between the grid-shaped protrusions and whose width in a direction orthogonal to the predetermined direction is reduced to zero in a depth direction (see at least Figs. 4 and 5 and paragraph [0035], where first dielectric layer 12 has a tapered structure thus forming a groove whose width is reduced to zero in the depth direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate of Takeda to include the teachings of Ohno so that the width of the groove is reduced to zero in a depth direction for the purpose of choosing a desired shape (such as linear, exponential , or parabolic, see paragraph [0035] of Ohno), which can also adjust the change in the effective refractive index so that reflection of light can be prevented and high transmittance characteristics can be obtained (see paragraph [0071] of Takeda).
Takeda as modified by Ohno does not specifically disclose that the reflection suppressing layer is formed by mixing a light absorbing material and a dielectric.
However, Song teaches a polarizing plate for a liquid crystal display apparatus (see at least the abstract) wherein the polarizing plate comprises grid-shaped protrusions that comprise a reflective layer (see at least Fig. 5 and paragraph [0059], where grids 621 are the reflective layer) and a reflection suppressing layer in this order (see at least Fig. 5 and paragraph [0059], where absorbing members 622 are the reflection suppressing layer), the reflection suppressing layer being formed by mixing a light absorbing material and a dielectric (see at least paragraphs [0071]-[0072], where the absorbing members 622 may include a metal and a dielectric material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate of Takeda as modified by Ohno to include the teachings of Song so that the reflection control layer is a reflection suppressing layer that is formed by mixing a light absorbing material and a dielectric, and the grid-shaped protrusions comprise the reflective layer and the reflection suppressing layer in this order for the purpose of forming a low reflective member that has a low reflectance and high absorption coefficient (see paragraph [0071] of Song) thus improving optical properties of the polarizing plate such as contrast and light efficiency.

Regarding claim 11, Takeda discloses a method of manufacturing a polarizing plate (see at least paragraph [0021]) comprising: etching a reflective layer and a reflection suppressing layer (see at least Fig. 4 and paragraphs [0008] and [0021], where a reflective layer 13 and a reflection suppressing layer 15 are laminated and then etched) laminated on a transparent substrate that is transparent to light in a used wavelength band (see at least Fig. 4 and paragraphs [0021] and [0051], where 10 is a transparent substrate) to form grid-shaped protrusions arranged on the transparent substrate at a pitch shorter than the wavelength of the light in the used band, extending in a predetermined direction (see at least Fig. 4 and paragraphs [0008] and [0021], where 11 are the grid-shaped protrusions), and a groove which is recessed between the grid-shaped protrusions and whose width in a direction orthogonal to the predetermined direction is reduced in a depth direction (see at least Fig. 4 and paragraphs [0008] and [0011], where the groove is the space between the grid-shaped protrusions 11 and the width of the groove is reduced in a depth direction due to the tapering of both the grid tip 17 and the trapezoidal shape of the pedestal 12), wherein the reflection suppressing layer includes a light absorbing material (see at least paragraph [0018]), and the reflection suppressing layer width in a direction orthogonal to the predetermined direction becomes smaller toward the tip side (see at least Fig. 4 and paragraph [0011], where the grid tip 17, which includes the absorption layer 15, has a tapered shape).
Takeda does not specifically disclose that the width of the groove is reduced to zero in a depth direction.
However, Ohno teaches a polarizing plate (see at least Figs. 4 and 5 and paragraph [0018]) comprising: a transparent substrate that is transparent to light in a used wavelength band (see at least Figs. 4 and 5 and paragraph [0033], where 11 is the transparent substrate); grid-shaped protrusions arranged on the transparent substrate at a pitch shorter than the wavelength of the light in the used band (see at least Figs. 4 and 5 and paragraphs [0032] and [0067]), extending in a predetermined direction (see at least Figs. 4 and 5), and having a reflective layer (see at least Figs. 4 and 5 and paragraph [0032], where metal layer 13 is a reflective layer) and a reflection control layer (see at least Figs. 4 and 5 and paragraph [0032], where second dielectric layer 14 is a reflection control layer) ; and a groove which is recessed between the grid-shaped protrusions and whose width in a direction orthogonal to the predetermined direction is reduced to zero in a depth direction (see at least Figs. 4 and 5 and paragraph [0035], where first dielectric layer 12 has a tapered structure thus forming a groove whose width is reduced to zero in the depth direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Takeda to include the teachings of Ohno so that the width of the groove is reduced to zero in a depth direction for the purpose of choosing a desired shape (such as linear, exponential , or parabolic, see paragraph [0035] of Ohno), which can also adjust the change in the effective refractive index so that reflection of light can be prevented and high transmittance characteristics can be obtained (see paragraph [0071] of Takeda).
Takeda as modified by Ohno does not specifically disclose that the reflection suppressing layer is formed by mixing a light absorbing material and a dielectric.
However, Song teaches a polarizing plate for a liquid crystal display apparatus (see at least the abstract) wherein the polarizing plate comprises grid-shaped protrusions that comprise a reflective layer (see at least Fig. 5 and paragraph [0059], where grids 621 are the reflective layer) and a reflection suppressing layer in this order (see at least Fig. 5 and paragraph [0059], where absorbing members 622 are the reflection suppressing layer), the reflection suppressing layer being formed by mixing a light absorbing material and a dielectric (see at least paragraphs [0071]-[0072], where the absorbing members 622 may include a metal and a dielectric material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Takeda as modified by Ohno to include the teachings of Song so that the reflection control layer is a reflection suppressing layer that is formed by mixing a light absorbing material and a dielectric, and the grid-shaped protrusions comprise the reflective layer and the reflection suppressing layer in this order for the purpose of forming a low reflective member that has a low reflectance and high absorption coefficient (see paragraph [0071] of Song) thus improving optical properties of the polarizing plate such as contrast and light efficiency.

Regarding claim 2, Takeda as modified by Ohno and Song discloses all of the limitations of claim 1.
Ohno also teaches that a cross-sectional shape of the groove in a direction orthogonal to the predetermined direction is substantially V-shaped (see at least Figs. 4 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate of Takeda as modified by Ohno and Song to include the further teachings of Ohno so that a cross-sectional shape of the groove in a direction orthogonal to the predetermined direction is substantially V-shaped for the purpose of being obvious to try one of a finite number of options presented in Ohno (i.e. linear, exponential, parabolic) (see at least paragraph [0035] of Ohno), which adjusts the change in the effective refractive index so that reflection of light can be prevented and high transmittance characteristics can be obtained (see paragraph [0071] of Takeda).

Regarding claim 3, Takeda as modified by Ohno and Song discloses all of the limitations of claim 1.
Ohno also teaches that a cross-sectional shape of the groove in a direction orthogonal to the predetermined direction is substantially U-shaped (see at least paragraph [0035], where the taper of the first dielectric layer 12 can be linear, exponential, or parabolic, such that exponential or parabolic can provide a curve that is substantially U-shaped).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate of Takeda as modified by Ohno and Song to include the further teachings of Ohno so that a cross-sectional shape of the groove in a direction orthogonal to the predetermined direction is substantially U-shaped for the purpose of being obvious to try one of a finite number of options presented in Ohno (i.e. linear, exponential, parabolic) (see at least paragraph [0035] of Ohno), which adjusts the change in the effective refractive index so that reflection of light can be prevented and high transmittance characteristics can be obtained (see paragraph [0071] of Takeda).

Regarding claims 4, 12, and 13, Takeda as modified by Ohno and Song discloses all of the limitations of claims 1-3. 
Takeda as modified by Ohno and Song does not specifically disclose that the cross-sectional shape of the groove in a direction orthogonal to the predetermined direction is asymmetric with respect to a perpendicular line passing through a midpoint of a width at which a depth of the groove is zero.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the actual products being produced in accordance with the teachings of Ohno will not result in the groove having a shape of a perfect V or U. A perfectly symmetrical V or U is unlikely to occur in the real world, particularly at the nanometer scales at which the grooves are being etched. The applicant recognizes this imperfection when they claim “substantially V-shaped” and “substantially U-shaped” cross-sectional shapes of the groove. As the result, the shape of the grooves will be asymmetric.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate of Takeda as modified by Ohno and Song so that the cross-sectional shape of the groove is asymmetric because it is a matter of common sense that commonly available manufacturing capabilities will result in an imperfect, and thus asymmetric, shape.

Regarding claims 5, 14, and 15, Takeda as modified by Ohno and Song discloses all of the limitations of claims 1-3.
Ohno also teaches that an angle between a perpendicular line passing through the midpoint of the width at which a depth of the groove is zero and a straight line passing through a deepest point of the groove and the midpoint is between +20° and -20° (see at least Fig. where the deepest point of the groove is in line with the midpoint, thus a straight line passing through a deepest point of the groove and the midpoint and a perpendicular line passing through the midpoint of the width at which a depth of the groove is zero have an angle of 0° between them.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate of Takeda as modified by Ohno and Song to include the further teachings of Ohno so that an angle between a perpendicular line passing through the midpoint of the width at which a depth of the groove is zero and a straight line passing through a deepest point of the groove and the midpoint is between +20° and -20° for the purpose of adjusting the change in the effective refractive index so that reflection of light can be prevented and high transmittance characteristics can be obtained (see paragraph [0071] of Takeda).

Regarding claim 10, Takeda as modified by Ohno and Song discloses all of the limitations of claim 1.
Takeda also discloses an optical device equipped with the polarizing plate according to claim 1 (see at least paragraph [0091], where the polarizing plate can be included in an optical apparatus such as a liquid crystal projector or digital camera).

Regarding claims 21 and 22, Takeda as modified by Ohno and Song discloses all of the limitations of claims 1 and 11.
Takeda also discloses that the reflection suppressing layer contains Fe or Ta with Si (see at least paragraph [0018]).

Regarding claims 23 and 24, Takeda as modified by Ohno and Song discloses all of the limitations of claims 1 and 11.
Ohno also teaches that the shape of the groove can be parabolic (see at least paragraph [0035]).
The examiner notes that the claimed equation is a parabolic equation since it includes X2.
Takeda as modified by Ohno and Song do not specifically disclose that a width X in the direction orthogonal to the predetermined direction with respect to the depth Y of the groove satisfies: Y= (4D/W2) * X2 – D where the origin (0,0) is the midpoint of the width of the groove at which the depth of the groove is zero, the grid interval is W, and the depth of the groove is D wherein 60 ≤ D ≤ 120.
However, it would have been obvious to one of ordinary skill in the art to modify the cross section of the groove to meet desired parameters of the depth Y relative to the width X. It is within ordinary skill in the art for the specific shape of the groove to be adjusted to meet any desired linear, exponential, or parabolic shape in order to optimize the polarization and wavelength properties of a polarizing plate.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). In the present case, while the shape of the groove is significant to the function of the polarizing plate, the difference between the shapes disclosed by the prior art (linear, exponential, and parabolic) and those claimed is limited to the degree of the shape (i.e. the precise equation that models the linear or parabolic curve).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate and/or the method of Takeda as modified by Ohno and Song so that a width X in the direction orthogonal to the predetermined direction with respect to the depth Y of the groove satisfies: Y= (4D/W2) * X2 – D where the origin (0,0) is the midpoint of the width of the groove at which the depth of the groove is zero, the grid interval is W, and the depth of the groove is D wherein 60 ≤ D ≤ 120 for the purpose of optimizing the polarizing and wavelength properties of the polarizing plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
7/15/2022